DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SHERMAN E. BALCH,
                              Appellant,

                                      v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK
 AS SUCCESSOR IN INTEREST TO JP MORGAN CHASE BANK, NA,
                        Appellee.

                               No. 4D19-2121

                               [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2017-CA-005002-
XXXX-MB.

   Sherman E. Balch, Palm City, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee; and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.